DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning of the pressure sensor in both the location “within an inner balloon interior of the inflatable balloon” and “within the adjunct fluid injection lines” as required by claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the placement of a pressure sensor in either the interior of the inflatable balloon or within the adjunct fluid injection line, does not reasonably provide enablement for the pressure sensor to simultaneously be positioning within both the balloon interior and adjunct fluid injection line as set forth in claim 14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, while the pressure sensor is identified in the figures at reference numerals 238/338/438/538, and such is disclosed through the respective portions of the Specification, the Examiner has failed to find any disclosure of the pressure sensor being in both balloon interior and the adjunct fluid injection at the same time. Without any such working example or direction, the Examiner is of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 18, each claim recites the limitation of “the step of controlling” therein. Neither of parent claims 10 or 15 have set forth a proper basis for the limitation of “the step of controlling” therein. While claim 15 sets forth language with respect to “controlling with a control valve … injection line”, this is set forth as a further limitation of “the step of maintaining”. It is, at most, unclear if this establishes a separate step of “controlling” as required by each of claims 17 and 18, or if such only further describes the step of maintaining. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copping (US Pat. Pub. 2005/0081541 A1) further in view of Lewis et al. (US Pat. Pub. 2004/0024392 A1).
Regarding claim 1, Copping provides for an intravascular cryoablation catheter system comprising (see figures 1, 3, 9 and 11): a cryogenic fluid source (external source as in lines 20-22 of page 5),  a catheter including a treatment end defining an interior (12 with the distal end at 14), a fluid injection line in fluid communication with the cryogenic fluid source and the interior of the catheter and configured for delivering cryogenic fluid from the cryogenic fluid source to the interior (line at 12a/18a), a fluid exhaust line in fluid communication with the interior and 12b), and an adjunct fluid injection line in fluid communication with the cryogenic fluid source and the fluid exhaust line and configured to selectively deliver the cryogenic fluid from the cryogenic fluid source to the interior via the fluid exhaust line (line between 16 and 12b passing through V2 and 20).
Copping fails to specifically provide for the catheter to be a balloon catheter including a cryoballoon defining a balloon interior, the injection line being in communication with the balloon interior, the exhaust line being in communication with the balloon interior to exhaust fluid from the balloon interior, and the adjunct line configured to deliver fluid to the balloon interior via the fluid exhaust line. Lewis discloses a similar device as that of Copping and specifically contemplates the interchangeable use between a probe as in Copping and a cryoballoon defining an balloon interior (see [0033] providing for the use of a probe or balloon or close-ended needle). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a balloon catheter including a cryoballoon as the probe 12 of Copping to provide for a known alternative arrangement to provide cryosurgical treatment to tissue. In providing the cryoballoon, both the injection line and exhaust line would both be in fluid communication with the interior of the cryoballoon, and further the adjunct line would also be configured to provide fluid to the balloon interior via the exhaust line.
Regarding claim 2, Copping provides for a pressure sensor configured to generate a sensor output responsive of a fluid pressure within the balloon interior (P2 as in figure 1; see [0027] providing that the signal PS2 provides “an indication of the pressure applied to the cooling device 12).
26 configured to control injection through the lines via the control through the various valves V1-V4).
	Regarding claim 4, Copping provides for a first control valve in the fluid injection line operatively coupled to the controller for regulating the flow of the cryogenic fluid through the fluid injection line based on the sensor output (V1 in 18a configured to control the flow through the injection line; controller 26 functions as in at least [0030] and [0033] and [0046] to control the fluid flow based on a sensed value from P2).
	Regarding claim 5, Copping provides for a second control valve in the fluid exhaust line operatively coupled to the controller for regulating the flow of the cryogenic fluid through the fluid exhaust line based on the sensor output (see for example [0031] providing for the opening of either one of V3 or V4 after the sensing by P2).
	Regarding claim 6, Copping provides for a third control valve in the adjunct fluid injection line for regulating the flow of the cryogenic fluid through the adjunct fluid injection line (V2).
	Regarding claim 8, Copping provides that the pressure sensor is located away from the balloon interior (see P2 located away from the catheter at 12).
	Regarding claim 10, Copping provides for a method for controlling a balloon pressure of an inflatable balloon of an intravascular catheter system, the method comprising the steps of: sending sensor output to a controller, the sensor output being based at least partially on the balloon pressure (the output of the pressure signal PS2 to the controller 26 with the pressure based at least partially on the balloon pressure as in [0027], [0030], [0033] and [0046]) and 26 adjusting the flow rate through the adjunct line during 1) the warming phase where the pressure is above zero, and 2) down to zero during the cooling phase as discussed above).
Regarding claim 11, Copping, in view of the combination with Lewis above, provides for the the step of delivering the cryogenic fluid to the inflatable balloon through a fluid injection line (via the delivery of fluid through the injection line formed by 12a/18a).
	Regarding claim 12, Copping, in view of the combination with Lewis above, provides for the step of selectively removing the cryogenic fluid from the inflatable balloon through the fluid exhaust line (via the removal of the fluid through 12b).
	Regarding claim 15, Copping further provides for that the step of maintaining includes controlling with a control valve the flow rate of the cryogenic fluid moving through the adjunct fluid injection line (via the closing of the valve V2 during the inflation phase).
	Regarding claim 16, Copping provides for the step of positioning the control valve on the adjunct fluid injection line (via V214. The method of claim 13, wherein the step of positioning includes positioning the pressure sensor within the adjunct fluid injection line (via V2 being on the adjunct line as in the figures).
	Regarding claim 17, Copping provides for the step of controlling includes at least partially opening the control valve with the controller based at least partially upon the sensor output received by the controller (via the opening of V2 during the warming phase).
V2 during the inflation phase).
	Regarding claim 19, Copping provides for a method for controlling a balloon pressure of an inflatable balloon of an intravascular catheter system, the method comprising the steps of: sending sensor output to a controller, the sensor output being at least partially based on the balloon pressure (the output of the pressure signal PS2 to the controller 26 with the pressure based at least partially on the balloon pressure as in [0027], [0030], [0033] and [0046]), and maintaining the balloon pressure within a predetermined pressure range based at least partially upon the sensor output received by the controller by adjusting a flow rate of at least one of (i) a cryogenic fluid moving through a fluid injection line, (ii) the cryogenic fluid moving through a fluid exhaust line and (iii) the cryogenic fluid moving through an adjunct fluid injection line that is in fluid communication with the fluid exhaust line (with 26 adjusting the flow rate through at least one of the injection line 12a/18a, the return line 12b, and the adjunct line to zero during the cooling phase as discussed above.)
Regarding claim 20, Copping further provides that the step of maintaining includes controlling with a control valve the flow rate of at least one of (i) the cryogenic fluid moving through the fluid injection line (via control of valve V1), (ii) the cryogenic fluid moving through a fluid exhaust line (via control of either V3 or V4) and (iii) the cryogenic fluid moving through the adjunct fluid injection line (via the control of V2).




Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Copping (US Pat. Pub. 2005/0081541 A1) in view of Lewis et al. (US Pat. Pub. 2004/0024392 A1) as applied to claims 6 and 10 respectively above, and further in view of Burnett et al. (US Pat. Pub. 2014/0005650 A1).
Regarding claims 7 and 13, Copping and Lews fail to provide for a pressure sensor located within the balloon interior. Burnett provides for alternative location of pressure sensing in balloon based cryoablative system (See figure 89), where a pressure sensor is located within the balloon interior (sensor 432 as in [0292]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the pressure sensor of Copping within the balloon interior in view of the teaching Burnett to provide for a known alternative manner of sensing pressure within an interior of a device. Burnett readily contemplates the placement of pressure sensors in any number of locations with either the interior location or downstream exhaust location working equally as well to provide the pressure information required to provide the control described in Copping via the feedback from the sensor P2.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Copping (US Pat. Pub. 2005/0081541 A1) further in view of Lewis et al. (US Pat. Pub. 2004/0024392 A1) as applied to claim 6 above, and further in view of Williams et al. (US Pat. No. 6,514,245 B1).
Regarding claim 9, the combination of Copping and Lewis above, while disclosing a balloon, fails to provide that the cryoballoon includes a first balloon and a second balloon positioned about the first balloon, wherein the first balloon defines the balloon interior. Williams discloses a similar device as that of the combination of Copping and Lewis, and specifically contemplates for the inclusion of a dual balloon arrangement for the catheter (see figures 1 and 2 with the balloons 22 and 24). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a dual balloon arrangement as in Williams as the cryoballoon of the combination of Copping and Lewis to provide for an alternative arrangement for providing cryosurgical treatment at a target site within the body. Williams readily contemplates that such a dual balloon arrangement provides for added safety to the catheter so as to provide additional protection from balloon rupture during treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794